Exhibit 10.1

 

 





AMENDMENT OF LETTER AGREEMENT

 

WHEREAS, FreightCar America, Inc. (the “Company”) and you entered into that
certain letter agreement dated July 17, 2017 (the “Letter Agreement”); and

 

WHEREAS, the Company and you now consider it necessary and desirable to amend
the Letter Agreement;

 

NOW, THEREFORE, in accordance with Section 10(a), the Letter Agreement be and is
hereby amended, effective as of April 30, 2018, by substituting the following
for the second sentence of Section 3 of the Letter Agreement:

 

“You may be entitled to receive a LTIP award on an annual basis with a fair
value equal to 100% of Salary, payable 50% in performance shares (with fair
value based on the assumption that the target performance goals will be met) and
50% in restricted shares and all awards granted will have performance goals and
vesting conditions similar to those of other Company executive officers.”

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective
immediately.

 

 

FREIGHTCAR AMERICA, INC.



 



  /s/ James R. Meyer   James R. Meyer     By: /s/ William D. Gehl   Its:
Chairman of the Board      

 

 

 

 

 



 

